Citation Nr: 0613974	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to July 1962.  
This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togas, Maine, which denied service connection for 
bilateral sensorineural hearing loss.  In the same December 
2004 rating decision, the RO granted the veteran's claim for 
service connection for tinnitus.


FINDING OF FACT

The veteran's bilateral hearing loss is not related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and the service incurrence of sensorineural hearing 
loss may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires the VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 




A.	Duty to Notify

In a letter to the veteran in August 2004, the RO provided 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but not with 
notice of what type of information and evidence was needed to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. at 
394 (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

The August 2004  letter also described what records VA would 
obtain on the veteran's behalf and what evidence VA would 
assist the veteran in obtaining.  The RO requested that the 
veteran notify VA of any other evidence he would like to have 
considered and stated that he should provide the evidence 
requested as soon as possible.  The Board finds that these 
communications from the RO to the veteran satisfied the duty 
to notify the veteran under the VCAA.

B.	Duty to Assist

The RO requested medical records from the veteran and 
obtained the service medical records on his behalf.  The 
veteran was also afforded a VA audiological examination, 
during which a medical opinion was obtained.  The veteran has 
not since identified any outstanding records that would 
assist in the development of his claim.  The Board therefore 
finds that the RO has met its obligations with respect to the 
duty to assist the veteran under the VCAA.



II.  Analysis of Claim

The veteran had active service from March 1958 to July 1962.   
His DD Form 214 indicates that he served as a language 
specialist.   Service medical records indicate that he was on 
flight duty.  The veteran contends that exposure to airplane 
noise caused his hearing loss.   

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during service, or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. 38 C.F.R. 
§ 3.303(d) (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The United States Court of Veterans Appeals (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

Upon the entrance examination in May 1958, the veteran had a 
score of 15/15 on a whispered voice examination.  There were 
no other audiological evaluations upon entrance to service.  
The veteran underwent audiological evaluations during each 
year of service, all with normal results.  Prior to October 
31, 1967, service department records used the American 
Standards Association (ASA) units.  Below is the report of 
the May 1959 audiological evaluation converted to 
International Standard Organization (ISO) units, pure tone 
thresholds, in decibels:

HERTZ


500
1000
2000
3000
4000
RIGHT 
25
20
20
10
15
LEFT
20
20
15
10
10

An April 1960 flying class examination and a May 1961 hearing 
examination taken during an annual physical demonstrated no 
impairment.  In the April 1962 discharge examination, pure 
tone thresholds, in decibels, converted to ISO units were as 
follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
20
10
5
0
0
LEFT
5
0
5
0
-5

The veteran's hearing was evaluated as normal, with no 
evidence of impairment, during each of the hearing tests 
performed in service.  Furthermore, the Board notes that 
there is no evidence of a diagnosis of hearing loss during 
the presumptive one year period.  The first evidence of the 
veteran's hearing impairment is VA audiological examination 
in November 2004, some 42 years following separation from 
service.

At the November 2004 VA examination, the VA audiologist 
reviewed the claims file and interviewed the veteran.  The VA 
examiner performed pure tone audiogram tests and Maryland CNC 
tests.  Results of the audiogram tests, in pure tone 
thresholds are as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
50
65
80
LEFT
10
20
65
75
75

Maryland CNC word recognition scores were 80 percent for the 
right ear and 62 percent for the left ear.  The VA examiner 
diagnosed the veteran with hearing loss and tinnitus.   The 
VA examiner noted the veteran's hearing was normal upon 
discharge, with hearing scores well above average.   The VA 
examiner found it less likely than not that the veteran's 
hearing loss is related to service.  The VA examiner found 
that tinnitus was related to service and stated that it has 
been shown that noise exposure can lead to tinnitus, even in 
the absence of hearing loss.

In the January 2005 substantive appeal to the Board,  the 
veteran contends that it is impossible for his tinnitus to be 
connected to service when his hearing loss is not.  The Board 
observes that the VA audiologist reviewed the veteran's 
service medical records and claims file and performed a 
thorough audiological evaluation, including puretone 
threshold and word recognition examinations.  Furthermore, 
the veteran's own assertion is not sufficient to provide a 
nexus to service.  Evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the Board concludes that the preponderance of 
the evidence is against the claim for service connection.  
The veteran underwent several audiometric examinations during 
service.  While a decibel loss of 25 was noted at the 250 
Hertz level in May 1959, subsequent audiograms reflected 
normal findings at that range.  The audiogram at separation 
reflected normal hearing.  Hearing loss was not demonstrated 
during service, during the presumptive one year period 
following service or for many years after service.  A 
competent VA medical opinion found no connection to service.  
Based on the foregoing, there is a preponderance of evidence 
against the veteran's claim for service connection for 
bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


